  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 1 of 13 PageID #: 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF DELAWARE

 JOHN THOMPSON, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 GLOBALSCAPE, INC., ROBERT ALPERT,                   )   CLASS ACTION
 THOMAS E. HICKS, DAVID L. MANN, C.                  )
 CLARK WEBB, HELP/SYSTEMS, LLC, and                  )
 GRAIL MERGER SUB, INC.,                             )
                                                     )
                         Defendants.                 )

   COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.      This action stems from a proposed transaction announced on July 20, 2020 (the

“Proposed Transaction”), pursuant to which GlobalSCAPE, Inc. (“GlobalSCAPE” or the

“Company”) will be acquired by Help/Systems, LLC (“Parent”) and Grail Merger Sub, Inc.

(“Merger Sub,” and together with Parent, “Help/Systems”).

       2.      On July 19, 2020, GlobalSCAPE’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Help/Systems. Pursuant to the terms of the Merger Agreement, Merger Sub

commenced a tender offer (the “Tender Offer”) to purchase all of GlobalSCAPE’s outstanding

common stock for $9.50 per share in cash. The Tender Offer is set to expire on August 27, 2020.
  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 2 of 13 PageID #: 2




       3.      On July 31, 2020, defendants filed a Solicitation/Recommendation Statement (the

“Solicitation Statement”) with the United States Securities and Exchange Commission (“SEC”) in

connection with the Proposed Transaction.

       4.      The Solicitation Statement omits material information with respect to the Proposed

Transaction, which renders the Solicitation Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(e), 14(d), and 20(a) of the Securities Exchange

Act of 1934 (the “1934 Act”) in connection with the Solicitation Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(e), 14(d), and 20(a) of the

1934 Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391 because a substantial portion of the

transactions and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of GlobalSCAPE common stock.

       9.      Defendant GlobalSCAPE is a Delaware corporation and maintains its principal

executive offices at 4500 Lockhill Selma Road, Suite 150, San Antonio, Texas 78249.




                                                  2
  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 3 of 13 PageID #: 3




GlobalSCAPE’s common stock is traded on the New York Stock Exchange American under the

ticker symbol “GSB.”

       10.     Defendant Robert Alpert is Chief Executive Officer and Chairman of the Board of

the Company.

       11.     Defendant Thomas E. Hicks is a director of the Company.

       12.     Defendant David L. Mann is a director of the Company.

       13.     Defendant C. Clark Webb is a director of the Company.

       14.     The defendants identified in paragraphs 10 through 13 are collectively referred to

herein as the “Individual Defendants.”

       15.     Defendant Parent is a Delaware limited liability company and a party to the Merger

Agreement.

       16.     Defendant Merger Sub is a Delaware corporation, a wholly-owned subsidiary of

Parent, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       17.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of GlobalSCAPE (the “Class”). Excluded from the Class are defendants herein and

any person, firm, trust, corporation, or other entity related to or affiliated with any defendant.

       18.     This action is properly maintainable as a class action.

       19.     The Class is so numerous that joinder of all members is impracticable. As of July

19, 2020, there were approximately 18,782,108 shares of GlobalSCAPE common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.




                                                  3
  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 4 of 13 PageID #: 4




        20.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        21.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        22.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        23.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.

                                SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

        24.     GlobalSCAPE secures and automates the movement and integration of data in,

around, and outside organizations in and out of the cloud.

        25.     Founded in 1996, the Company’s data exchange and integration software and cloud

services are used by thousands of customers worldwide, including global enterprises,

governments, and small and medium enterprises.




                                                 4
  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 5 of 13 PageID #: 5




        26.    On July 19, 2020, GlobalSCAPE’s Board caused the Company to enter into the

Merger Agreement with Help/Systems.

        27.    Pursuant to the terms of the Merger Agreement, Merger Sub commenced the

Tender Offer to acquire all of GlobalSCAPE’s outstanding common stock for $9.50 per share in

cash.

        28.    According to the press release announcing the Proposed Transaction:

        GlobalSCAPE, Inc. (NYSE American: GSB), and HelpSystems, LLC today jointly
        announced they have signed a definitive merger agreement under which
        HelpSystems will acquire all outstanding shares of GlobalSCAPE for $9.50 per
        share in cash. The combined company would focus on providing the most
        comprehensive collection of trusted security and automation solutions to customers
        worldwide. . . .

        Under the terms of the agreement between GlobalSCAPE and HelpSystems,
        HelpSystems has agreed to acquire all of the outstanding shares of GlobalSCAPE
        for $9.50 per share, which represents a 16% premium to the closing price for
        GlobalSCAPE stock on July 17, 2020. The transaction is structured as a tender offer
        followed by a merger, valued at approximately $217 million, including debt to be
        refinanced. The transaction will be funded with cash on hand and new debt.
        Jefferies Finance LLC and credit funds affiliated with Charlesbank Capital Partners
        LLC have provided a commitment to HelpSystems to provide the necessary debt
        financing.

        The agreement has been unanimously approved by the Boards of Directors of both
        companies. Senior GlobalSCAPE management and current and former
        GlobalSCAPE directors and their affiliates, who collectively hold approximately
        33% of the outstanding shares, have agreed to tender their shares in the transaction.
        The transaction is subject to GlobalSCAPE’s stockholders tendering a majority of
        GlobalSCAPE’s outstanding shares prior to the expiration of the tender offer,
        certain regulatory approvals and other customary conditions, and is expected to
        close in the third quarter of 2020.

        GlobalSCAPE (acting through its financial advisor) will solicit alternative
        transaction proposals from third parties (“Go-Shop Parties”) for a period ending
        August 24, 2020, subject to customary conditions specified in the merger
        agreement. If the GlobalSCAPE board determines that an alternative transaction
        proposal is superior to the merger with HelpSystems, GlobalSCAPE may terminate
        the merger agreement and accept the superior proposal. In such an event,
        GlobalSCAPE must pay HelpSystems a customary termination fee that varies in
        amount depending on whether or not the superior proposal is from a Go-Shop Party.



                                                 5
  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 6 of 13 PageID #: 6




       In addition, the merger agreement provides HelpSystems a customary right to
       match a superior proposal.

       Stephens Inc. is serving as the exclusive financial advisor to GlobalSCAPE
       regarding the transaction, including the go-shop process. B. Riley FBR delivered a
       fairness opinion to the board of directors of GlobalSCAPE. Olshan Frome Wolosky
       LLP is serving as legal advisor to GlobalSCAPE. Goodwin Procter LLP is serving
       as legal advisor to HelpSystems.

The Solicitation Statement Omits Material Information, Rendering It False and Misleading

       29.     Defendants filed the Solicitation Statement with the SEC in connection with the

Proposed Transaction.

       30.     As set forth below, the Solicitation Statement omits material information with

respect to the Proposed Transaction, which renders the Solicitation Statement false and misleading.

       31.     First, the Solicitation Statement omits material information regarding the

Company’s financial projections.

       32.     The Solicitation Statement fails to disclose: (i) all line items used to calculate

EBITDA and Adjusted EBITDA; (ii) projected cash flows and all underlying line items; (iii) a

reconciliation of all non-GAAP to GAAP metrics; and (iv) the “earlier version of the Projections

which was based on certain assumed numbers for the quarter ended June 30, 2020 [that] was []

circulated to the Company Board.”

       33.     The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

       34.     Second, the Solicitation Statement omits material information regarding the

analyses performed by the Company’s financial advisor in connection with the Proposed

Transaction, B. Riley FBR (“B. Riley”).



                                                6
  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 7 of 13 PageID #: 7




       35.      With respect to B. Riley’s Selected Companies Analysis, the Solicitation

Statement fails to disclose B. Riley’s basis for applying selected multiple ranges of: (i) 2.0x to 5.0x

to GlobalSCAPE’s estimated 2020E Revenue; (ii) 1.5x to 4.5x to GlobalSCAPE’s estimated

2021E Revenue; (iii) 7.5x to 12.0x to GlobalSCAPE’s estimated 2020E Adjusted EBITDA; and

(iv) 7.0x to 11.0x to GlobalSCAPE’s estimated 2021E Adjusted EBITDA.

       36.      With respect to B. Riley’s Selected Transactions Analysis, the Solicitation

Statement fails to disclose B. Riley’s basis for applying selected multiple ranges of: (i) 2.8x to 4.4x

to GlobalSCAPE’s revenue for the last twelve months ended June 30, 2020; and (ii) 11.5x to 19.0x

to GlobalSCAPE’s EBITDA for the last twelve months ended June 30, 2020.

       37.      With respect to B. Riley’s Discounted Cash Flow Analysis, the Solicitation

Statement fails to disclose: (i) projected cash flows and all underlying line items; (ii) B. Riley’s

basis for applying perpetual growth rates ranging from 2.0% to 3.0%; and (iii) the individual inputs

and assumptions underlying the discount rates ranging from 10.5% to 12.5%.

       38.      When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       39.      Third, the Solicitation Statement omits material information regarding the

engagements of B. Riley and the Company’s additional financial advisor, Stephens, Inc.

(“Stephens”).

       40.      The Solicitation Statement fails to disclose whether B. Riley has performed past

services for Help/Systems or its affiliates, as well as the timing and nature of such services and the

amount of compensation received by B. Riley for providing such services.




                                                  7
  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 8 of 13 PageID #: 8




       41.     The Solicitation Statement also fails to disclose whether Stephens has performed

past services for the Company, Help/Systems, or their affiliates, as well as the timing and nature

of such services and the amount of compensation received by Stephens for providing such services.

       42.     Full disclosure of investment banker compensation and all potential conflicts is

required due to the central role played by investment banks in the evaluation, exploration,

selection, and implementation of strategic alternatives.

       43.     Fourth, the Solicitation Statement fails to disclose whether the Company entered

into any non-disclosure agreements that contained “don’t ask, don’t waive” provisions that are or

were preventing other potential parties from requesting waivers of standstill provisions to submit

offers to the Company.

       44.     Without this information, stockholders may have the mistaken belief that, if these

potentially interested parties wished to come forward with a superior offer, they are or were

permitted to do so, when in fact they are or were contractually prohibited from doing so.

       45.     Fifth, the Solicitation Statement fails to disclose whether the Company entered into

any non-disclosure agreements during the “go-shop” process.

       46.     The omission of the above-referenced material information renders the Solicitation

Statement false and misleading, including, inter alia, the following section of the Solicitation

Statement: The Solicitation or Recommendation.

       47.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.




                                                 8
  Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 9 of 13 PageID #: 9




                                             COUNT I

          (Claim for Violation of Section 14(e) of the 1934 Act Against Defendants)

       48.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       49.     Section 14(e) of the 1934 Act states, in relevant part, that:

       It shall be unlawful for any person to make any untrue statement of a material fact
       or omit to state any material fact necessary in order to make the statements made,
       in the light of the circumstances under which they are made, not misleading . . . in
       connection with any tender offer or request or invitation for tenders[.]

       50.     Defendants disseminated the misleading Solicitation Statement, which contained

statements that, in violation of Section 14(e) of the 1934 Act, in light of the circumstances under

which they were made, omitted to state material facts necessary to make the statements therein not

misleading.

       51.     The Solicitation Statement was prepared, reviewed, and/or disseminated by

defendants.

       52.     The Solicitation Statement misrepresented and/or omitted material facts in

connection with the Proposed Transaction as set forth above.

       53.     By virtue of their positions within the Company and/or roles in the process and the

preparation of the Solicitation Statement, defendants were aware of this information and their duty

to disclose this information in the Solicitation Statement.

       54.     The omissions in the Solicitation Statement are material in that a reasonable

shareholder will consider them important in deciding whether to tender their shares in connection

with the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available.

       55.     Defendants knowingly or with deliberate recklessness omitted the material

information identified above in the Solicitation Statement, causing statements therein to be



                                                  9
 Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 10 of 13 PageID #: 10




materially incomplete and misleading.

       56.     By reason of the foregoing, defendants violated Section 14(e) of the 1934 Act.

       57.     Because of the false and misleading statements in the Solicitation Statement,

plaintiff and the Class are threatened with irreparable harm.

       58.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT II

              (Claim for Violation of 14(d) of the 1934 Act Against Defendants)

       59.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       60.     Section 14(d)(4) of the 1934 Act states:

       Any solicitation or recommendation to the holders of such a security to accept or
       reject a tender offer or request or invitation for tenders shall be made in accordance
       with such rules and regulations as the Commission may prescribe as necessary or
       appropriate in the public interest or for the protection of investors.

       61.     Rule 14d-9(d) states, in relevant part:

       Any solicitation or recommendation to holders of a class of securities referred to in
       section 14(d)(1) of the Act with respect to a tender offer for such securities shall
       include the name of the person making such solicitation or recommendation and
       the information required by Items 1 through 8 of Schedule 14D-9 (§ 240.14d-101)
       or a fair and adequate summary thereof[.]

Item 8 requires that directors must “furnish such additional information, if any, as may be

necessary to make the required statements, in light of the circumstances under which they are

made, not materially misleading.”

       62.     The Solicitation Statement violates Section 14(d)(4) and Rule 14d-9 because it

omits the material facts set forth above, which renders the Solicitation Statement false and/or

misleading.

       63.     Defendants knowingly or with deliberate recklessness omitted the material

information set forth above, causing statements therein to be materially incomplete and



                                                 10
 Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 11 of 13 PageID #: 11




misleading.

       64.     The omissions in the Solicitation Statement are material to plaintiff and the Class,

and they will be deprived of their entitlement to make a fully informed decision with respect to the

Proposed Transaction if such misrepresentations and omissions are not corrected prior to the

expiration of the tender offer.

       65.     Plaintiff and the Class have no adequate remedy at law.

                                            COUNT III

                     (Claim for Violation of Section 20(a) of the 1934 Act
                     Against the Individual Defendants and Help/Systems)

       66.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       67.     The Individual Defendants and Help/Systems acted as controlling persons of

GlobalSCAPE within the meaning of Section 20(a) of the 1934 Act as alleged herein. By virtue

of their positions as directors of GlobalSCAPE and participation in and/or awareness of the

Company’s operations and/or intimate knowledge of the false statements contained in the

Solicitation Statement filed with the SEC, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the

content and dissemination of the various statements that plaintiff contends are false and

misleading.

       68.     Each of the Individual Defendants and Help/Systems was provided with or had

unlimited access to copies of the Solicitation Statement alleged by plaintiff to be misleading prior

to and/or shortly after these statements were issued and had the ability to prevent the issuance of

the statements or cause them to be corrected.

       69.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had



                                                 11
 Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 12 of 13 PageID #: 12




the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Solicitation Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly connected with and involved in the making of the Solicitation Statement.

       70.     Help/Systems also had direct supervisory control over the composition of the

Solicitation Statement and the information disclosed therein, as well as the information that was

omitted and/or misrepresented in the Solicitation Statement.

       71.     By virtue of the foregoing, the Individual Defendants and Help/Systems violated

Section 20(a) of the 1934 Act.

       72.     As set forth above, the Individual Defendants and Help/Systems had the ability to

exercise control over and did control a person or persons who have each violated Section 14(e) of

the 1934 Act and Rule 14a-9, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the 1934

Act.

       73.     As a direct and proximate result of defendants’ conduct, plaintiff and the Class are

threatened with irreparable harm.

       74.     Plaintiff and the Class have no adequate remedy at law.

                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Enjoining defendants and all persons acting in concert with them from proceeding

with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;




                                                  12
 Case 1:20-cv-01039-UNA Document 1 Filed 08/04/20 Page 13 of 13 PageID #: 13




       C.      Directing the Individual Defendants to file a Solicitation Statement that does not

contain any untrue statements of material fact and that states all material facts required in it or

necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(e), 14(d), and 20(a) of the 1934 Act,

as well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury.

 Dated: August 4, 2020                               RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   13
